        Case 6:17-cv-00424-MC            Document 44-1    Filed 11/13/18    Page 1 of 1




Timothy R. Volpert, OSB No. 814074
tim@timvolpertlaw.com
Tim Volpert PC
610 SW Alder Street, Suite 415
Portland, Oregon 97205
(503) 703-9054

Andrew M. Stroth (Pro Hac Vice)
Carlton Odim (Pro Hac to be filed)
Amanda Yarusso (Pro Hac to be filed)
astroth@actioninjurylawgroup.com
Action Injury Law Group, LLC
191 N. Wacker Drive, Suite 2300
Chicago, IL 60606
(844) 878-4529

Attorneys for Plaintiffs

                           UNITED STATES DISTRICT COURT
                       DISTRICT OF OREGON - EUGENE DIVISION



   RONDA MCGOWAN, Personal
   Representative for the Estate of Brian Babb,          Case No. 6:17-cv-00424-TC
   LEE BABB, CONNOR BABB, by and
   through his Guardian Ad Litem,
   STEPHANIE WOODCOCK, and KAYLEE                        Plaintiffs’ Exhibit 15A
   BABB,
                                                         ICV Video Bearcat, part 1
                           Plaintiffs,
                                                         (Thumb Drive to be Submitted)

           vs.


   WILL STUTESMAN, OFFICER GROSE
   OFFICER PIESKE Sgt. MCALPINE, CITY
   OF EUGENE, a municipal subdivision of the
   State of Oregon, JANE DOE CALL TAKER,
   John and Jane Does 1-10,

                           Defendants.
